DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 02 September 2021 amends claims 1, 4, 5, 9, 12, 13, 17, and 20. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant respectfully submits that claims 1, 9, and 17 are patentable over the combination of cited references because the combination does not teach or suggest all the features of the claims.” This argument has been fully considered and is persuasive. The previous prior art rejections have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph G. Jones (Reg. No. 62,151) on 08 September 2021.
The application has been amended as follows: 
Claim 1.	(Currently amended) A method comprising:
receiving, by a computing device, a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key;
deriving, by the computing device, the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving is a proof-of-work task that consumes computing resources of the computing device for a duration of time;
using the derived cryptographic key to access program data, wherein the program data comprises a condition checking function;
executing, by the computing
transmitting a message comprising an indication of the condition.
Claim 9.	(Currently amended) A system comprising:
a memory; and
a processing device of a computing device communicably coupled to the memory, the processing device to:
receive a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key;
derive the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving is a proof-of-work task that consumes computing resources of the
use the derived cryptographic key to access program data, wherein the program data comprises a condition checking function;
execute the program data on the computing device, wherein the condition checking function of the executed program data evaluates a condition related to the duration of time; and
transmit a message comprising an indication of the condition.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed proof-of-work evaluation that requires a computing device to receive an encrypted key and a cryptographic attribute such that the computing device decrypts the encrypted key as a proof-of-work task that consumes computing resources for a period of time. After the key has been decrypted, the computing device executes program data and a condition checking function to evaluate the period of time. 
The cited prior art from the IDS filed 02 September 2021 (Clarkson, “Time-Lock Encryption” and Clarkson, “Time-lock Cryptography) discuss a proof-of-work concept that involves the creation of encrypted data that will take a designated amount of time to decrypt by design. The cited prior art does not disclose or make obvious a proof-of-work concept that involves decrypting data and then subsequently executing a program/check function to evaluate the amount of time it took to perform the decryption. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437